UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

LEOPOLD GOSS,                                :
                                             :
               Petitioner,                   :
v.                                           :      Civil Action No. 09-0705 (RMU)
                                             :
JOHN CAULFIELD et al.,                       :
                                             :
               Respondents.                  :

                                 MEMORANDUM OPINION

                       DISMISSING THE PETITIONER’S HABEAS PETITION

       On April 17, 2009, the pro se petitioner commenced this action challenging his pretrial

detention and other matters related to the criminal proceedings brought against him in Criminal

Action No. 05-0075. See generally Pet. On August 21, 2009, the petitioner pled guilty in that

action and has been on supervised release since that date. Accordingly, on April 2, 2010, the

court ordered the petitioner to show cause, on or before April 30, 2010, why his habeas petition

should not be denied as moot and this matter dismissed. See Order (Apr. 2, 2010). The court

subsequently granted the petitioner an extension of time until May 17, 2010 to comply with the

show cause order. See Minute Order (Apr. 29, 2010). Despite being granted this extension, the

petitioner has failed to comply with the show cause order.

       Accordingly, the court denies as moot the petitioner’s habeas petition. An Order

consistent with this Memorandum Opinion is separately and contemporaneously issued this 23rd

day of June, 2010.




                                                     RICARDO M. URBINA
                                                    United States District Judge